Case: 4:21-md-02993-SEP Doc. #: 58 Filed: 08/13/21 Page: 1 of 18 PageID #: 134




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


    IN RE: CROP INPUTS                             Case No. 4:21-MD-2993 SEP
    ANTITRUST LITIGATION
                                                   ALL CASES
                                                   MEMORANDUM IN SUPPORT OF
                                                   MOTION FOR APPOINTMENT OF
                                                   INTERIM LEAD CLASS COUNSEL AND
                                                   EXECUTIVE COMMITTEE

I.         INTRODUCTION

           Plaintiffs allege that Defendants conspired to inflate prices of their seeds and crop

protection chemicals and to control the crop input industry, including by boycotting new

competitors, in violation of Sections 1 and 2 of the Sherman Act. The Court has authority under

Fed. R. Civ. P. 23(g) to appoint interim class counsel for Plaintiffs. Since this case will be

complex, involving seventeen sophisticated and well-funded defendants, extensive discovery,

intricate issues of law and fact, and substantial damages, the case should be led by experienced

interim co-lead counsel and executive committee members. Plaintiffs propose three co-lead

counsel and a ten-firm executive committee to allow for efficient and vigorous prosecution of this

case. Notably, all Plaintiffs in this case support the requested leadership proposal.1 The proposed

leadership team members have significant leadership experience in MDL practice and antitrust

class actions, sufficient resources, an ability to coordinate efficiently with Plaintiffs and counsel

for Defendants, and a successful record of working inclusively on behalf of plaintiffs in complex

matters.




1
    The Court recently appointed liaison counsel. Order at 1 (Aug. 10, 2021) (ECF No. 52).


561636.4
Case: 4:21-md-02993-SEP Doc. #: 58 Filed: 08/13/21 Page: 2 of 18 PageID #: 135




II.        STATEMENT OF FACTS

           On June 8, 2021, the Judicial Panel on Multidistrict Litigation transferred 13 civil actions

to this District for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407.

Those cases were ultimately assigned to this Court, as were subsequently transferred cases. E.g.,

Conditional Transfer Order (CTO-1) at 1 (June 23, 2021) (ECF No. 5). A total of 27 actions are

now before this Court. Plaintiffs’ Case Management Statement at 6 & Appendix A (submitted via

Email, July 27, 2021). Subsequent to the transfer of these actions, counsel for all Plaintiffs met

and conferred on several occasions, seeking to present a unified leadership proposal to the Court.

Plaintiffs unanimously agree on the below proposed leadership structure.

III.       LEGAL STANDARD FOR APPOINTING COUNSEL

           The Court may designate “interim counsel to act on behalf of a putative class before

determining whether to certify the case as a class action.” Fed. R. Civ. P. 23(g)(3). Where, as

here, multiple class actions have been “transferred to a single district for the coordination of pretrial

proceedings, designation of interim class counsel is encouraged, and indeed is probably essential

for efficient case management.” Delre v. Perry, 288 F.R.D. 241, 247 (E.D.N.Y. 2012) (quotation

omitted); Roe v. Arch Coal, Inc., No. 4:15-cv-910, 2015 WL 6702288, at *3 (E.D. Mo. Nov. 2,

2015) (quoting Delre, 288 F.R.D. at 247). Designating interim counsel “clarifies responsibility

for protecting the interests of the class during precertification activities, such as making and

responding to motions, conducting any necessary discovery, moving for class certification, and

negotiating settlement.” Manual for Complex Litigation § 21.11 at 246-47 (Fourth 2004); Leeb v.

Charter Communications, Inc., No. 4:17-cv-2780, 2019 WL 1472587, at *1 (E.D. Mo. April 3,

2019) (recognizing that appointment of interim class counsel “may be helpful”).

           “When appointing interim class counsel, courts generally look to the same factors used in

determining the adequacy of class counsel under Rule 23(g)(1)(A).” Leeb, 2019 WL 1472587, at


561636.4                                            2
Case: 4:21-md-02993-SEP Doc. #: 58 Filed: 08/13/21 Page: 3 of 18 PageID #: 136




*1 (citing Roe, 2015 WL 6702288, at *2). Those considerations include (1) counsel’s work on the

case’s potential claims; (2) counsel’s class action and complex litigation experience with similar

claims; (3) counsel’s “knowledge of the applicable law”; and (4) “the resources that counsel will

commit to representing the class[.]” Id. (quoting Fed. R. Civ. P. 23(g)(1)(A)). Here, the proposed

Plaintiffs’ proposed leadership group is composed of lawyers who investigated and filed the

various complaints against Defendants. As described below, counsel have vast experience,

independently and collectively, with class actions and complex multi-district litigation, and are

familiar with substantive and procedural antitrust law. This leadership group can provide ample

resources to conduct the litigation.

IV.        ARGUMENT

           A.     The Firms Proposed Meet Rule 23(g)’s Requirements.

           Lead counsel act for the class, either personally or by coordinating activities, in formulating

and presenting the plaintiffs’ positions, developing and implementing a litigation plan, making

suggestions to the court, initiating and organizing discovery, conducting principal depositions,

employing experts, and meeting the litigation schedule. Manual for Complex Litigation § 10.221

at 25. Liaison counsel communicate with the court and other counsel, and historically managed

paper document depositories. Id. at 24-25. Executive or steering committees may be tasked with

particular discovery or briefing. Id. at 25. As discussed below, in this case Co-Lead Counsel will

organize the work and adopt time and other protocols to run the litigation efficiently with this

committee structure.

                  1.      Co-Lead Counsel

                          a.      Lockridge Grindal Nauen

           Plaintiffs nominate W. Joseph Bruckner and Rebecca Peterson, of Lockridge Grindal

Nauen, P.L.L.P., of Minneapolis as Co-Lead Counsel. Lockridge Grindal Nauen is a 50 attorney


561636.4                                             3
Case: 4:21-md-02993-SEP Doc. #: 58 Filed: 08/13/21 Page: 4 of 18 PageID #: 137




firm with a national litigation and government relations practice, headquartered in Minneapolis,

Minnesota. Over 20 paralegals and government relations specialists work with their attorneys,

along with extensive support staff. The firm litigates class action and MDL cases in venues across

the United States. The firm has 21 attorneys working in its antitrust litigation practice. It has

prosecuted antitrust cases for over 40 years, and in the last 10 years has recovered over $2 billion

for clients and class members. More information about the firm, as well as about W. Joseph

Bruckner and Rebecca A. Peterson can be found in the firm resume submitted as Declaration of

W. Joseph Bruckner (“Bruckner Decl.”), Ex. A, and on the firm’s website at www.locklaw.com.

           W. Joseph Bruckner is a senior partner at Lockridge Grindal Nauen. He has served as

lead or co-lead counsel in many federal antitrust cases, and has worked on numerous other antitrust

and competition law matters. His work has included managing teams for pleading, discovery,

district and appellate briefing, trials, settlement, and settlement implementation. For example, he

helped lead Precision Associates, Inc., v. Panalpina World Transport (Holdings) Ltd., No. 08-CV-

0042 (E.D.N.Y.) in which plaintiffs recovered over $450 million from 31 corporate defendant

groups. In another example, In re Potash Antitrust Litigation (II), No. 1:08-cv-06910 (N.D. Ill.),

as co-lead counsel he and co-counsel recovered $90 million for the direct plaintiff purchaser class,

and developed the law of the Foreign Trade Antitrust Improvements Act of 1982, 15 U.S.C. § 6a,

in Minn-Chem, Inc. v. Agrium Inc., 683 F.3d 845 (7th Cir. 2012) (en banc). Mr. Bruckner’s

biography is Bruckner Decl., Ex. B-1.

           Rebecca A. Peterson is a partner at Lockridge Grindal Nauen and practices in the firm’s

class action group with a focus on consumer protection. Ms. Peterson has been a critical member

of various trial teams, including recently In re Syngenta Litigation (Minn. Producers), No. 27-cv-

15-3785 (Henn. Co. Dist. Ct., Minn.), for which she and the trial team were recognized as




561636.4                                          4
Case: 4:21-md-02993-SEP Doc. #: 58 Filed: 08/13/21 Page: 5 of 18 PageID #: 138




Attorneys of the Year by Minnesota Lawyer for their work on behalf of U.S. farmers in that case.

She has acted as lead counsel in numerous mislabeling consumer cases involving heavy metals

and other contaminants, and conducted and defended dozens of depositions, including expert

depositions. Ms. Peterson is also part of the firm’s team prosecuting the antitrust suit Klein et al v.

Facebook, Inc. 5:20-cv-08570 (N.D. Cal). Ms. Peterson has argued class certification motions and

key dispositive motions. As a result of her experience, Ms. Peterson has significant knowledge of

the legal, discovery, expert, and factual issues that are critical in litigating class action cases. Ms.

Peterson’s biography is Bruckner Decl., Ex. B-2.

                         b.      Barrett Law Group

           Plaintiffs also nominate John W. (“Don”) Barrett and Sterling Aldridge of Barrett Law

Group, P.A., as Co-Lead Counsel. Barrett Law Group P.A., founded in 1933, represents clients

throughout the nation, in cases involving antitrust, insurance, defective products, and

pharmaceuticals (including big tobacco), and consumer fraud. The firm has secured billions of

dollars for its clients. More information on these cases and the firm are in Bruckner Decl., in the

firm’s resume, Bruckner Decl. Ex. C, and the firm’s website, https://barrettlawgroup.com/about/.

           John W. (“Don”) Barrett, a preeminent trial lawyer, has led large lawsuits, including the

Ford/Firestone MDL Litigation and the tobacco litigation that led to the 1998 Master Settlement

Agreement with the tobacco industry. Mr. Barrett was one of the focus points of the book, Michael

Orey, Assuming the Risk: The Mavericks, The Lawyers, and The Whistle-Blowers Who Beat Big

Tobacco (2000). Don Barrett’s biographical declaration is Bruckner Decl., Ex. D.

           Sterling Aldridge represents consumers in various class actions, including antitrust

claims, product misbranding, and labor depreciation cases, including consumers injured by

Roundup. She represents Commercial and Institutional Indirect Purchaser Plaintiffs In re Pork

Antitrust Litigation, No. 18-1776 (D. Minn.), in which her firm is a member of the Commercial


561636.4                                           5
Case: 4:21-md-02993-SEP Doc. #: 58 Filed: 08/13/21 Page: 6 of 18 PageID #: 139




and Institutional Indirect Purchaser Plaintiffs’ Steering Committee. She has represented plaintiffs

in in In Re Automotive Parts Antitrust Litigation, No. 2311 (E.D. Mich.), In re Generic

Pharmaceuticals Pricing Antitrust Litigation, No. 2:16-md-02724 (E.D. Pa.), and First

Impressions Salon, Inc. v. National Milk Producers Federation, No. 3:13-cv-00454 (S.D. Ill).

Sterling Aldridge’s biographical declaration is Bruckner Decl., Ex. E.

                          c.     Gustafson Gluek PLLC

           Plaintiffs also nominate Michelle Looby and Daniel Gustafson from Gustafson Gluek

PLLC as Co-Lead Counsel. Gustafson Gluek focuses almost exclusively on plaintiff-side complex

class actions, emphasizing antitrust litigation. Gustafson Gluek has served in numerous leadership

positions on complex antitrust class actions, receiving outstanding results. The firm is particularly

experienced in agricultural class actions, including In re Syngenta Litigation, No. 27-cv-15-3785

(Henn. Co. Dist. Ct., Minn.) (serving as Co-Lead Counsel for a class of Minnesota farmers, helping

reach a $1.51 billion global settlement of all related federal and state court actions). The firm is

currently serving as co-lead counsel in antitrust class actions involving broiler chickens, pork and

beef. More information on the firm and its experience are in Bruckner Decl., in the firm’s resume,

Bruckner Decl. Ex. F, and the firm’s website, https://gustafsongluek.com/.

           Michelle Looby, a partner at Gustafson Gluek, has represented antitrust plaintiffs for over

a decade and has been appointed to leadership positions across the country. Ms. Looby is currently

Co-Lead Counsel in In re Interior Molded Doors Antitrust Litig. (E.D. Va.), In re DPP Beef

Antitrust Litig. (D. Minn.), In re Broilers Antitrust Litig., No. 16-8637 (N.D. Ill.) (Commercial

Indirect Purchasers), and is on the Plaintiffs’ Steering Committee in In re Dealer Management

Systems Antitrust Litig. (N.D. Ill.), among other leadership roles. In 2015, Ms. Looby received the

American Antitrust Institute’s award for Outstanding Antitrust Litigation Achievement by a

Young Lawyer.


561636.4                                            6
Case: 4:21-md-02993-SEP Doc. #: 58 Filed: 08/13/21 Page: 7 of 18 PageID #: 140




           Daniel Gustafson is a founding and senior partner of Gustafson Gluek. Mr. Gustafson has

been appointed lead counsel or a member of an executive committee in several antitrust class

actions, MDLs, and other consumer class actions. In the Syngenta Litigation, Mr. Gustafson was

one of four settlement counsel who obtained a $1.51 billion settlement on behalf of a class of corn

farmers. As a recognized antitrust law leader, Mr. Gustafson has served as co-lead counsel in

numerous cases and testified before Congress and before the United States Congressional

Commission on Antitrust Modernization.

                  2.     Liaison Counsel

           The Court has appointed Derek Brandt and Leigh Perica of McCune Wright Arevelo,

LLP, as Plaintiffs’ Liaison Counsel. Order (Aug. 10, 2021) (ECF No. 52). As a leading complex

litigation and consumer protection law firm, McCune Wright Arevelo attorneys (including Mr.

Brandt) have been appointed to leadership positions in dozens of MDL or consolidated

proceedings and have a long history of working effectively with co-counsel teams in complex

litigations. More information on the firm and its national antitrust practice and about Mr. Brandt

and Ms. Perica are available at the firm’s website, https://mccunewright.com/ .

                  3.     Executive Committee

                         a.     Cotchett, Pitre & McCarthy, LLP

           Plaintiffs nominate Adam J. Zapala and Elizabeth Castillo of Cotchett, Pitre & McCarthy

to the Executive Committee. Cotchett, Pitre & McCarthy has led many of the country’s most

complex antitrust cases, including In re Automotive Parts Antitrust Litigation, Case No. 2:12-md-

02311-SFC (E.D. Mich.). Adam Zapala and Elizabeth Castillo, were recently presented with the

American Antitrust Institute’s (“AAI”) prestigious award for litigation of the year for their work

on the Automotive Parts case. Adam Zapala heads the firm’s antitrust practice, and has had

primary responsibility for prosecuting many of the firm’s complex antitrust cases. Elizabeth


561636.4                                          7
Case: 4:21-md-02993-SEP Doc. #: 58 Filed: 08/13/21 Page: 8 of 18 PageID #: 141




Castillo worked extensively on Auto Parts and is involved in the firm’s work on other cases, such

as Transpacific, Capacitors, Resistors, and Domestic Air. More information on these cases and

the firm are in Bruckner Decl., in the firm’s resume, Bruckner Decl. Ex. G, and the firm’s website,

https://www.cpmlegal.com/.

                        b.     Edelson Lechtzin LLP

           Plaintiffs nominate Marc Edelson and Sati Gibson of Edelson Lechtzin LLP for the

Executive Committee. Edelson Lechtzin LLP is a national class action law firm based in suburban

Philadelphia. The firm was founded by Managing Partners Marc H. Edelson and Eric Lechtzin,

who have decades of experience litigation class actions and a strong track record of success. They

lead a talented team of trial lawyers who possess diverse backgrounds and experience. More

information on the firm and its experience are in Bruckner Decl., in the firm’s resume, enclosed

as Bruckner Decl. Ex. H, and the firm’s website, https://www.edelson-law.com/.

                        c.     Hellmuth & Johnson PLLC

           Plaintiffs nominate Michael R. Cashman and Anne T. Regan of Hellmuth & Johnson for

the Executive Committee. Hellmuth & Johnson’s antitrust and unfair competition team positions

its cases for success in the courtroom. Michael Cashman is an experienced trial lawyer who

specializes in high-stakes complex commercial litigation, arbitrations and trials, including as class

counsel in H & T Fairhills v. Alliance Pipeline, No.: 0:19-cv-01095 (D. Minn.) and as a member

of the executive committee in In re Intel Corp. CPU Marketing, Sales Practices and Products

Liability Litigation, MDL 2828. Anne Regan has been appointed class counsel or as a committee

member in numerous cases, including most recently H & T Fairhills v. Alliance Pipeline, and

MDL 2795, In re CenturyLink Sales Practices and Securities Litigation. More information on the




561636.4                                         8
Case: 4:21-md-02993-SEP Doc. #: 58 Filed: 08/13/21 Page: 9 of 18 PageID #: 142




firm and its experience are in Bruckner Decl., in the firm’s resume and biographies, Bruckner

Decl. Exs. I & J, and the firm’s website, https://hjlawfirm.com/about/.

                        d.     Labaton Sucharow

           Plaintiffs nominate Karin Garvey and Gregory Asciolla, of Labaton Sucharow, for the

Executive Committee. Labaton Sucharow prosecutes precedent-setting class and direct actions on

behalf of plaintiffs. Karin Garvey has over 20 years of antitrust litigation experience, is co-lead

counsel in multiple antitrust MDL class actions, and is on the steering committee in In re Xyrem

(Sodium Oxybate) Antitrust Litigation, (N.D. Cal.). Gregory Asciolla, also with over two decades

of antitrust experience, chairs the firm’s Antitrust and Competition Litigation Practice, serves as

co-lead counsel or on the executive committees of numerous antitrust MDL class actions, and has

been named as a leading plaintiffs’ competition lawyer by Chambers & Partners USA. More

information on the firm and its experience are in Bruckner Decl., in the firm’s resume, enclosed

as Bruckner Decl. Ex. K, and the firm’s website, https://www.labaton.com/.

                        e.     Paul LLP

           Plaintiffs nominate Ashlea Schwarz and Rick Paul, of Paul LLP, for the Executive

Committee. Paul, LLP, of Kansas City, Missouri, concentrates on complex commercial and

consumer contingent fee litigation, substantially including class, collective, and mass actions.

Ashlea Schwarz prosecutes multi-faceted, multi-district commercial cases and excels at fact-

intensive cases through rigorous attention to detail. She represented plaintiffs in In re Dicamba

Herbicides Litigation, and In re Roundup Products Liability Litigation, and developed facts for

plaintiffs in the Syngenta litigation. Rick Paul served on the Executive Committee for state and

federal MDLs and served as trial counsel for individual bellwether and Minnesota class plaintiffs

in In re Syngenta MIR162 Corn Litigation (District of Kansas, MDL 2591) and In re Syngenta




561636.4                                        9
Case: 4:21-md-02993-SEP Doc. #: 58 Filed: 08/13/21 Page: 10 of 18 PageID #: 143




Litigation (Minn. Producers), No. 27-cv-15-3785 (Henn. Co. Dist. Ct., Minn.). More information

on the firm and its experience are in Bruckner Decl., in the firm’s resume, enclosed as Bruckner

Decl. Ex. L, and the firm’s website, https://paulllp.com/.

                         f.     Reinhardt Wendorf & Blanchfield

           Plaintiffs nominate Garrett Blanchfield and Roberta Yard of Reinhardt Wendorf &

Blanchfield for the Executive Committee. Reinhardt Wendorf & Blanchfield is a nationally

recognized plaintiffs’ class action firm whose practice includes litigating antitrust and racketeering

cases. Garrett Blanchfield has litigated antitrust cases for over 25 years, and has argued appeals

including Lorix v. Crompton Corp., 736 N.W.2d 619 (Minn. 2007) and Robertson v. Sea Pines

Real Estate Co., 679 F.3d. 278 (4th Cir. 2012). Roberta Yard has over 15 years of complex

antitrust class action experience, emphasizing discovery and privilege issues, including in Dahl v.

Bain Capital Partners LLC, No. 07-cv-12388 (D. Mass.) and In Re Blue Cross Blue Shield

Antitrust Litigation, No. 13-cv-20000 (N.D. Ala.).         More information on the firm and its

experience are in Bruckner Decl., in the firm’s resume, enclosed as Bruckner Decl. Ex. M, and the

firm’s website, http://www.rwblawfirm.com/.

                         g.     Sharp Law LLP

           Plaintiffs nominate Ruth Anne French-Hodson and Isaac Diel, of Sharp Law LLP for the

Executive Committee. Sharp Law LLP, of Overland Park, Prairie Village, and Lawrence, Kansas,

has been appointed as lead or co-lead class counsel in more than 50 class actions in state and

federal courts including as co-lead counsel in In re EpiPen Marketing, Sales Practices and

Antitrust Litigation, No. 17-md-2785 (D. Kan.). Both Mr. Diel and Ms. French-Hodson have taken

cases to trial and are willing to go the distance in high-stakes, complex litigation. Ruth Anne

French-Hodson has specialized in class action and complex litigation for both plaintiffs and




561636.4                                         10
Case: 4:21-md-02993-SEP Doc. #: 58 Filed: 08/13/21 Page: 11 of 18 PageID #: 144




defendants including in multi-district litigation such as In re EpiPen and In re AZEK Building

Products, Inc., Marketing & Sales Practices Litigation, No. 12-6627 (D.N.J.). Isaac Diel has more

than 30 years of trial and class action experience and currently is involved in major antitrust and

RICO MDLs like In re EpiPen, In re Domestic Airline Travel Antitrust Litigation, No. 1:15-mc-

1404 (D.D.C.) and In re Hard Disk Drive Suspension Assemblies Antitrust Litigation, No. 19-md-

02918 (N.D. Cal). More information on the firm and its experience are in Bruckner Decl., in the

firm’s resume, enclosed as Bruckner Decl. Ex. N, and the firm’s website, https://sharplawllp.com/.

                         h.      Spector, Roseman & Kodroff, PC

           Plaintiffs nominate Bill Caldes and Icee Etheridge of Spector, Roseman & Kodroff, PC for

the Executive Committee. Spector, Roseman, & Kodroff operates a national practice focused on

class actions and complex litigation, including antitrust, consumer protection, securities, and

commercial claims. Numerous courts that have appointed the firm as counsel have recognized its

reputation for excellence. William G. Caldes has been practicing law for over 25 years and has

focused his practice entirely on antitrust litigation. Icee N. Etheridge joined the firm in 2019 as

an associate and has over five years’ experience litigating antitrust cases. Mr. Caldes and Ms.

Etheridge will draw upon their extensive experience from their firm’s leadership positions and will

bring that experience to bear for the benefit of the class in this litigation. More information on the

firm and its experience are in Bruckner Decl., in the firm’s resume, enclosed as Bruckner Decl.

Ex. O, and the firm’s website, www.srkattorneys.com.

                         i.      Taus, Cebulash & Landau LLP

           Plaintiffs nominate Archana Tamoshunas and Brett Cebulash of Taus, Cebulash &

Landau LLP for the Executive Committee. Taus, Cebulash & Landau LLP has extensive class

action and MDL consumer and antitrust experience, including class certification, discovery, and




561636.4                                          11
Case: 4:21-md-02993-SEP Doc. #: 58 Filed: 08/13/21 Page: 12 of 18 PageID #: 145




economic analysis, and has been appointed lead counsel or executive committee members in

numerous cases. Archana Tamoshunas, a partner and seasoned litigator, was recently

appointed to the Plaintiffs’ Steering Committee representing digital advertisers against Google in

In re Google Digital Advertising Antitrust Litigation, No. 20-cv-3556 (N.D. Cal.) and worked on

trial preparation in In re Lidoderm Antitrust Litigation, No. 14-md-02521 (N.D. Cal.). Brett

Cebulash, a founding partner who has litigated antitrust, consumer and securities class actions,

has developed expertise among other things, in analytical solutions to complex factual and

economic issues. More information on the firm and its experience are in Bruckner Decl., in the

firm’s resume, enclosed as Bruckner Decl. Ex. P, and the firm’s website,

http://tcllaw.com/?refPageViewId=67d28427e6c6c633.

                        j.     Zimmerman Reed

           Plaintiffs nominate David Cialkowski and Hart Robinovitch of Zimmerman Reed for the

Executive Committee. Zimmerman Reed is a recognized leader in complex and class action

litigation and has been appointed to lead counsel or executive committee positions in some of the

largest and most complex cases across the country. David Cialkowski has served as class counsel

or a committee member in numerous cases, including In re Pork Antitrust Litigation, No. 18-cv-

1776 (D. Minn.) (MDL PSC) and Mississippi ex rel. Hood v. AU Optronics, 571 U.S. 161 (2014),

for which he argued in the Fifth Circuit and worked on Supreme Court briefing. Hart Robinovitch

has served in MDL and class leadership in numerous cases, including In re Dicamba Herbicides

Litigation, MDL No. 2820 (E.D. Mo.) (Executive Committee), and worked on In re Syngenta AG

MIR 162 Corn Litigation, MDL No. 2591 (D. Kan.), where he served as counsel for the court-

selected non-producer bellwether plaintiff. More information on the firm and its experience are in




561636.4                                       12
Case: 4:21-md-02993-SEP Doc. #: 58 Filed: 08/13/21 Page: 13 of 18 PageID #: 146




Bruckner Decl., in the firm’s resume, enclosed as Bruckner Decl. Ex. Q, and the firm’s website,

www.zimmreed.com.

           B.     Proposed Counsel Will Run the Litigation Efficiently.

           Counsel’s collective experience support their ability to run the case efficiently, supporting

their appointment of interim counsel. See Lusk v. Life Time Fitness, Inc., No. 15-1911, 2015 WL

9858177, at *2 (D. Minn. July 10, 2015) (finding co-counsel “will be able to efficiently prosecute

this litigation”). Here, to run this litigation efficiently, lead counsel will, among other things, 1)

make every executive and strategy decision; 2) institute mandatory time and expense reporting

protocols; 3) only allow work as assigned by co-lead counsel; and 4) limit attendance at hearings

and depositions to only those necessary attorneys and other professionals. A sample time and

expense reporting protocol, which, with the court’s approval, will be sent to all Plaintiffs’ counsel

in the case once the court has appointed class counsel. See Bruckner Decl., Ex. R.

V.         CONCLUSION

           Plaintiffs unanimously agree on this leadership structure for this case and believe it will

provide effective and efficient leadership for Plaintiffs the proceedings before this Court.

Accordingly, for all the foregoing reasons, Plaintiffs respectfully request that the Court appoint

these lawyers as Co-Lead Counsel and members of the Executive Committee in this case.




561636.4                                            13
Case: 4:21-md-02993-SEP Doc. #: 58 Filed: 08/13/21 Page: 14 of 18 PageID #: 147



Dated: August 13, 2021              Respectfully submitted,

                                    s/W. Joseph Bruckner
                                    LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                    W. Joseph Bruckner (0147758 MN)
                                    Robert K. Shelquist (21310x MN)
                                    Brian D. Clark (0390069 MN)
                                    Rebecca A. Peterson (0392663 MN)
                                    100 Washington Avenue South, Suite 2200
                                    Minneapolis, MN 55401
                                    Telephone: (612) 339-6900
                                    Facsimile: (612) 339-0981
                                    wjbruckner@locklaw.com
                                    rkshelquist@locklaw.com
                                    bdclark@locklaw.com
                                    rapeterson@locklaw.com

                                    BARRETT LAW GROUP, P.A.
                                    John W. “Don” Barrett (2063 MS)
                                    Sterling Aldridge (104277 MS)
                                    Katherine Barrett Riley (99109 MS)
                                    David McMullan, Jr. (8494 MS)
                                    P.O. Box 927
                                    404 Court Square North
                                    Lexington, MS 39095
                                    Telephone: (662) 834-2488
                                    Facsimile: (662) 834-2628
                                    dbarrett@barrettlawgroup.com
                                    sstarns@barrettlawgroup.com
                                    kbriley@barrettlawgroup.com
                                    dmcmullan@barrettlawgroup.com

                                    GUSTAFSON GLUEK PLLC
                                    Daniel E. Gustafson (202241 MN)
                                    Michelle J. Looby (0388166 MN)
                                    Daniel C. Hedlund (258337 MN)
                                    Daniel J. Nordin (0392393 MN)
                                    Mickey L. Stevens (0398549 MN)
                                    Canadian Pacific Plaza
                                    120 South Sixth Street, Suite 2600
                                    Minneapolis, MN 55402
                                    Telephone: (612) 333-8844
                                    dgustafson@gustafsongluek.com
                                    mlooby@gustafsongluek.com
                                    dhedlund@gustafsongluek.com
                                    dnordin@gustafsongluek.com
                                    mstevens@gustafsongluek.com

                                   Proposed Co-Lead Counsel for Plaintiffs



561636.4                              14
Case: 4:21-md-02993-SEP Doc. #: 58 Filed: 08/13/21 Page: 15 of 18 PageID #: 148



                                    MCCUNE WRIGHT AREVALO, LLP
                                    Derek Y. Brandt (6228895IL)
                                    Leigh M. Perica (6316856IL)
                                    231 N. Main Street, Suite 20
                                    Edwardsville, IL 62025
                                    Telephone: (618) 307-6116
                                    dyb@mccunewright.com
                                    lmp@mccunewright.com

                                    Plaintiffs’ Liaison Counsel

                                    COTCHETT, PITRE & MCCARTHY, LLP
                                    Adam Zapala (245748 CA)
                                    Elizabeth Castillo (280502 CA)
                                    Joseph W. Cotchett (36324 CA)
                                    Karin B. Swope (24015 WA)
                                    James G.B. Dallal (277826 CA)
                                    Reid W. Gaa (330141 CA)
                                    840 Malcom Road, Suite 200
                                    Burlingame, CA 94010
                                    Telephone: (650) 697-6000
                                    azapala@cpmlegal.com
                                    ecastillo@cpmlegal.com
                                    jcotchett@cpmlegal.com
                                    kswope@cpmlegal.com
                                    jdallal@cpmlegal.com
                                    rgaa@cpmlegal.com

                                    EDELSON LECHTZIN LLP
                                    Marc Edelson (51834 PA)
                                    Sati Gibson (90316 PA)
                                    3 Terry Drive, Suite 205
                                    Newton, PA 18940
                                    Telephone: (215) 867-2399
                                    Medelson@edelson-law.com
                                    sgibson@edelson-law.com

                                    HELLMUTH & JOHNSON PLLC
                                    Michael R. Cashman (206945 MN)
                                    Anne T. Regan (0333852 MN)
                                    Nathan D. Prosser (0329745 MN)
                                    8050 West 78th Street
                                    Edina, MN 55439
                                    Telephone: (952) 941-4005
                                    Facsimile: (952) 941-2337
                                    mcashman@hjlawfirm.com
                                    aregan@hjlawfirm.com
                                    nprosser@hjlawfirm.com




561636.4                              15
Case: 4:21-md-02993-SEP Doc. #: 58 Filed: 08/13/21 Page: 16 of 18 PageID #: 149



                                    LABATON SUCHAROW
                                    Greg Asciolla (2635241 NY)
                                    Karin Garvey (2997831 NY)
                                    Jonathan S. Crevier (5592753 NY)
                                    140 Broadway
                                    New York, NY 10005
                                    Telephone: (212) 907-0700
                                    gasciolla@labaton.com
                                    kgarvey@labaton.com
                                    jcrevier@labaton.com

                                    PAUL LLP
                                    Richard M. Paul III (44233 MO)
                                    Ashlea G. Schwarz (60102 MO)
                                    601 Walnut Street, Suite 300
                                    Kansas City, MO 64106
                                    Telephone: (816) 984-8100
                                    Facsimile: (816) 984-8108
                                    Rick@PaulLLP.com
                                    Ashlea@PaulLLP.com

                                    REINHARDT WENDORF & BLANCHFIELD
                                    Mark Reinhardt (90530 MN)
                                    Garrett D. Blanchfield (209855 MN)
                                    Roberta A. Yard (322295 MN)
                                    332 Minnesota Street, Suite W1050
                                    St. Paul, MN 55101
                                    Telephone: (651) 287-2100
                                    Facsimile: (651) 287-2103
                                    m.reinhardt@rwblawfirm.com
                                    g.blanchfield@rwblawfirm.com
                                    r.yard@rwblawfirm.com

                                    SHARP LAW LLP
                                    Ruth Anne French-Hodson (65461 MO)
                                    Rex. A. Sharp (51205 KS)
                                    5301 W. 75th Street
                                    Prairie Village, KS 66208
                                    Telephone: (913) 901-0505
                                    Facsimile: (913) 901-0419
                                    rsharp@midwest-law.com
                                    rafrenchhodson@midwest-law.com




561636.4                              16
Case: 4:21-md-02993-SEP Doc. #: 58 Filed: 08/13/21 Page: 17 of 18 PageID #: 150



                                    Isaac Diel (39503 MO)
                                    Greg Bentz (33369 MO)
                                    6900 College Blvd., Suite 285
                                    Overland Park, KS 66211
                                    Telephone: (913) 901-0505
                                    Facsimile: (913) 901-0419
                                    idiel@midwest-law.com
                                    gbentz@midwest-law.com

                                    SPECTOR, ROSEMAN & KODROFF, PC
                                    William G. Caldes (00062-1995 NJ; 75842 PA)
                                    Icee N. Etheridge (20256-2016 NJ; 322630 PA)
                                    Jeffrey J. Corrigan (03078-1999 NJ; 2372654 PA)
                                    Jeffrey L. Spector (03375-2007 NJ; 207208 PA)
                                    2001 Market Street, Suite 3420
                                    Philadelphia, PA 19103
                                    Telephone: (215) 496-0300
                                    Facsimile: (215) 496-6611
                                    bcaldes@srkattorneys.com
                                    ietheridge@srkattorneys.com
                                    jcorrigan@srkattorneys.com
                                    jspector@srkattorneys.com

                                    TAUS, CEBULASH & LANDAU LLP
                                    Archana Tamoshunas (3065661 NY)
                                    Brett Cebulash (2612190 NY)
                                    Kevin Landau (2835668 NY)
                                    Evan Rosin (5255153 NY)
                                    80 Maiden Lane, Suite 1204
                                    New York, NY 10038
                                    Telephone: (212) 931-0704
                                    atamoshunas@tcllaw.com
                                    bcebulash@tcllaw.com
                                    klandau@tcllaw.com
                                    erosin@tcllaw.com




561636.4                              17
Case: 4:21-md-02993-SEP Doc. #: 58 Filed: 08/13/21 Page: 18 of 18 PageID #: 151



                                    ZIMMERMAN REED
                                    David M. Cialkowski (306526 MN)
                                    Brian C. Gudmundson (336695 MN)
                                    Alyssa J. Leary (397552 MN)
                                    1100 IDS Center, 80 S. 8th Street
                                    Minneapolis, MN 55402
                                    Telephone: (612) 341-0400
                                    David.cialkowski@zimmreed.com
                                    Brian.gudmundson@zimmreed.com
                                    Alyssa.leary@zimmreed.com

                                    Hart Robinovitch (240515 MN)
                                    14646 N. Kierland Blvd., Suite 145
                                    Scottsdale, AZ 85254
                                    Telephone: (480) 348-6415
                                    Hart.robinovitch@zimmreed.com

                                    Proposed Executive Committee for Plaintiffs




561636.4                              18
